DETAILED ACTION 
The present application, filed on 5/27/2022 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application is a CON of 16/177,124 10/31/2018 which claims benefit of 62/579,660 10/31/2017. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 5/27/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and Claim 11 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: allocating, via the application server, the COTs requested to bids according to the sorted list; determining whether all COTs requested have a corresponding winning bid; instantiating a price, via the webservices module, based on a first loser's bid amount, if all COTs requested have a corresponding winning bid; instantiating a price, via the webservices module, based on a last winner's bid amount, if all COTs requested do not have a corresponding winning bid; transferring, via the application server, ownership of the COTs to an owner of the winning bid. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at determining a winner of a COT auction, which is integral part of commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving a bid or bid edit requesting one or more COTs; generating a list containing the bid or bid edit; selecting, via the webservices module, a minimum bid placed by every bid as the winning bid; instantiating a COTs price as the minimum bid amount; sorting, via the webservices module, the list by a maximum bid amount; sorting, via the webservices module, the list by a time the bid was placed. 
When considered individually, these additional claim elements represent general sorting, processing, receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the bid; the number of COTs. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a database; an application server are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving a bid or bid edit requesting one or more COTs; generating a list containing the bid or bid edit; selecting, via the webservices module, a minimum bid placed by every bid as the winning bid; instantiating a COTs price as the minimum bid amount; sorting, via the webservices module, the list by a maximum bid amount; sorting, via the webservices module, the list by a time the bid was placed. 
When considered individually, these additional claim elements represent general sorting, processing, receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the bid; the number of COTs. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a database; an application server. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 12) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: filtering, via the webservices module, customers with maximum bid amounts. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 10 (which is repeated in Claim 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: display a first action list when a COT transaction is pending review; display a second action list when the COT transaction is live. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 3-9 (which are repeated in Claims 13-19 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: instantiating a price; a next winning bid amount; the price for all bids placed before the last winner; the winner's bid. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0086]-[0088], including among others: end terminal; network; processing and control system; database system. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Examiner Note
No art rejection has been applied to the instant set of claims.   



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
0	US 20010032175 A1	2001-10-18	20	Holden, G. David  et al.	System and method for an on-line industry auction site; A method and system for providing an on-line auction, which may be part of a larger on-line community, for conducting and facilitating transactions in a commodity goods marketplace or industry. An embodiment of the present invention provides a World Wide Web ("Web") based auction site for conducting and facilitating transactions in an industry. The auction-based model allows a supplier to sell or buy goods closer to a real market price than the current method of offering the commodity via telephone, facsimile, or electronic mail (e-mail). The users receive automatic e-mails notifying them of the status of an auction. E-mails and on-line screens show time of day information in a user's local time zone. The end time of auction is automatically extended when there is activity close to the prescheduled end time. Both forward and reverse auctions are enabled.
0	US 20190130477 A1	2019-05-02	42	Isaacs; Christian et al. 	SYSTEMS AND METHODS FOR MANAGING CERTIFICATES OF TRANSPORATION; An apparatus, a method, and a non-transitory computer readable medium provide for managing COTs. The method includes initiating, by an admin terminal of the plurality of user terminals, a COT auction for a COT received from an admin terminal; placing, by a first customer terminal of the plurality of user terminals, a first bid in the COT auction; placing, by a second customer terminal of the plurality of user terminals, a second bid in the COT auction; determining, by the COT processing system, a winner of the COT auction between the first bid and the second bid using the winner determination logic; and issuing, by the COT processing system, the COT according to the determined winner.
0	US 20030216993 A1	2003-11-20	63	Goldwerger, Eyal  et al.	System, method and computer program product for providing online service contract negotiation service; A system, method, and computer program product for negotiating a service contract including receiving a tender line item from a shipper and an offer from a carrier, providing online viewing access to the tender line item and the offer, receiving a designation of a selected offer associated with the tender line item, and communicating the designation.
0	US 20130132440 A1	2013-05-23	30	Carlson; Alan et al.	ARRANGEMENTS FOR ADMINISTRATING AND MANAGING A CONSTRUCTION PROJECT; In some embodiments, a construction project administration system and method are disclosed that queries an administrator as to ownership, construction specifications, bidding parameters etc. for a proposed construction project using active first, second and third level questions and accepts and stores replies to the active questions. The stored replies can be compared to predetermined answers, and questions that become irrelevant based on the answers can be deactivated and taken off a list of questions to be asked. After a sufficient amount of questions are answered, the system can auto-configure a process for online construction management. For example a website can be set up that can be used by all parties to the project to automate communications, the exchange of data, status updates etc. including the submission of bids, acceptance of bids, and the award of contracts and many more paperless construction management features.
0	US 7006987 B1	2006-02-28	9	Xie; Ying et al.	Efficient implementation of an auction proxy bid engine; The invention provides a system and method for determining the winner or winners of an on-line auction accepting proxy bids. Proxy bids are bids that do not have a bid price, but instead have ceiling price that indicates the highest price a bidder is willing to bid for goods. The system and method according to the invention are able to sort the bids from highest to lowest and determine a winner or winners depending on the amount of goods being offered for sale. The system then generates a winning bid price by determining the lowest bid required to win the auction. The winning bidder or bidders pay this winning bid price.
0	US 20070106595 A1	2007-05-10	10	CUI Y et al.	Enterprise network has monitoring tool that is integrated with auction manager to provide statistical information of on-line auctions to enterprise network owner; The network has an auction manager to manage on-line auctions of products and to respond to electronic bids submitted for products available for purchase. A database stores auction records representing the on-line auctions. A monitoring tool integrated with the auction manager provides statistical information of the on-line auctions to an enterprise network owner.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622